Citation Nr: 0206103	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  00-05 994	)	DATE
	)
	)



THE ISSUE

Whether VA must pay attorney fees in a sum calculated as 20% 
of the total past-due benefits payable from an August 1998 
regional office (RO) rating decision where the sum has 
already been released to the veteran.  





ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran had active military service from September 1969 
to August 1972. 

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the Togus, 
Maine RO of the Department of Veterans Affairs (VA) relating 
to claims by the veteran for VA benefits.  

This case is a contested claim, and the RO complied with the 
procedural requirements set forth in 38 U.S.C.A. § 7105A 
(West 1991) regarding simultaneously contested claims.  The 
appellant in this case is the veteran's attorney (who was 
retained in November 1993), and the appellee is the veteran.  
The veteran's attorney appealed the question of whether VA 
must pay attorney fees where all past-due benefits had 
already been paid.  Neither party in this case is 
represented.


FINDINGS OF FACT

1.  Based on an August 1998 award of benefits to the veteran, 
the RO withheld as an attorney fee a sum calculated as 20 
percent of total past-due benefits resulting from the award.

2.  The attorney was entitled to a fee in the amount of 20 
percent of the past-due benefits resulting from the August 
1998 award.

3.  The RO inadvertantly released to the veteran the sum 
based on 20 percent of the past-due benefits resulting from 
the August 1998 award.


CONCLUSION OF LAW

VA must pay the attorney a sum calculated as 20 percent of 
the past-due benefits resulting from an August 1998 award.  
38 U.S.C.A. § 5904 (West Supp. 2001); 38 C.F.R. § 20.609 
(2001); VAOGCPREC 27-92 (December 9, 1992); Snyder v. 
Principi, 15 Vet.App. 285 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 1998, the RO awarded the veteran benefits based on 
an increased rating for colitis from 10 percent to 30 
percent, and a grant of a total disability rating based on 
individual unemployability (TDIU).  When the RO paid the 
veteran past-due benefits based on the August 1998 award, the 
RO withheld an amount calculated as 20 percent of the past-
due benefits for the purpose of payment of an attorney fee.  

In September 1999, the Board determined that the veteran's 
attorney was eligible for payment of an attorney fee from 
past-due benefits resulting from the August 1998 RO award.  
However, the RO inadvertantly released to the veteran the 
amount that had been withheld for the purpose of payment of 
the attorney fee.  The veteran cashed the check and deposited 
the sum his account.  As a result, the entire amount of the 
past-due benefits resulting from the August 1998 award had 
been paid to the veteran.

In a January 2000 letter, the RO informed the veteran's 
attorney that attorney fees which should have been paid to 
him were released as past-due benefits to the veteran.  The 
RO informed the attorney that VA had no legal authority to 
pay attorney fees under these circumstances.  The RO further 
informed the attorney hat he had the right to appeal the 
decision.  Thereafter, the attorney appealed the question of 
whether VA was required to pay attorney fees even where it 
did not withhold those fees from past-due benefits.  

The question presented on appeal is whether the Department of 
Veterans Affairs has the authority to pay attorney fees where 
all past-due benefits have already been paid to the veteran.  
Until recently, VA had relied on an opinion by the VA Office 
of General Counsel in addressing this question.  The General 
Counsel held as follows:

The statute which authorizes the Secretary to pay 
attorney fees 
out of past-due benefits does not waive sovereign 
immunity, and 
expressly prohibits the withholding of benefits payable 
after the 
date of the decision awarding past-due benefits for the 
purpose of 
paying attorney fees.  Accordingly, VA has no legal 
authority to pay 
attorney fees when payment of the complete amount of 
past-due 
benefits has been made to the appellant.  VAOPGCPREC 27-
92. 

The Court recently addressed this question in the case of 
Snyder v. Principi, 15 Vet.App. 285 (2001).  The Court held 
that the Secretary's reliance on VAOPGCPREC 27-92 was 
invalid, and that where the Secretary makes an erroneous 
payment to a particular beneficiary instead of the attorney 
who was entitled to attorney fees from past-due benefits, the 
Secretary is obligated to pay the attorney out of VA's 
compensation and pension account.  Id. at 291-292.  

Therefore, pursuant to Snyder, the RO must pay the appellant 
all attorney-fees which he is owed based on the August 1998 
award.  Notwithstanding the fact that the amount initially 
withheld for payment of an attorney fee has been released to 
the veteran, the RO must pay the attorney an amount 
calculated as equal to 20 percent of the past-due benefits 
resulting from the August 1998.


ORDER

As the VA must pay attorney fees where appropriate (even 
where all past-due benefits have already been paid to the 
veteran), the attorney is entitled to a payment equal to 20 
percent of the past-due benefits resulting from the RO's 
August 1998 award. 




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597a that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


